65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James David SMITH, Plaintiff-Appellant,v.T.D. GLEASON, Lieutenant;  WSP Disciplinary HearingCommittee, Defendants-Appellees.
No. 95-35144.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 23, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
James David Smith, a Washington state prisoner, appeals pro se the district court's dismissal without prejudice of his 42 U.S.C. Sec. 1983 action for failure to prosecute.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review for abuse of discretion a district court's order dismissing an action for lack of prosecution.  Morris v. Morgan Stanley & Co., 942 F.2d 648, 650 (9th Cir.1991).  We affirm for the reasons stated in the district court's order filed January 18, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3